Citation Nr: 1445684	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  05-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.N. and N.N. 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2009 the Board denied the Veteran's appeal.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2010 joint motion for remand (JMR), the parties requested that the Board decision be vacated and remanded; an April 2010 Court order granted the joint motion. 

Pursuant to the JMR, the Board remanded the appeal in November 2010.  In July 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer with the Board.  The appeal was remanded again in November 2012, September 2013, and most recently in April 2014.  

The Veteran also testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2014.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.

At a VA examination in April 2013, the Veteran was provided with a diagnosis of bipolar disorder, not otherwise specified.  During the pendency of this appeal, the Veteran established entitlement to service connection for spondylosis and intervertebral disc syndrome and radiculopathy of the bilateral lower extremities.  At her recent hearing, she testified that she believes her current psychiatric disorder is related to her service-connected back disability because she is no longer able to perform certain activities, requires the assistance of her family members for activities of daily living, and because her independence has been taken away due to her back condition.  

Additionally, the Board notes that a July 2013 VA mental disorder questionnaire completed by a VA clinician shows a diagnosis of bipolar disorder and an AXIS IV finding of medical condition, severe back pain and limited physical activity.  The record therefore raises the issue of entitlement to service connection on a secondary basis.

The Veteran's claim for service connection for a psychiatric disorder has been adjudicated under the theory of direct service connection.  The AOJ has not adjudicated the service connection claim on a secondary basis and the Veteran has not been provided notice as to the information necessary to substantiate a claim for service connection on a secondary basis.  This must be accomplished.

On remand, an examination is needed to determine whether the Veteran has a psychiatric disorder that is caused or aggravated by her service-connected back disability and associated radiculopathy.  Also, any additional VA or private treatment records dated from November 2013 should be obtained for consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a psychiatric disorder as secondary to her service connected back disability.  

2.  Obtain any additional VA or private treatment records dated since November 2013.  All reasonable attempts should be made to obtain such records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
3.  After obtaining any outstanding records, the Veteran should be afforded an examination by a VA psychiatrist or psychologist, to determine the current nature and etiology of her psychiatric disorder.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to identify any current psychiatric disorders found to be present on examination.  For each currently diagnosed psychiatric disorder (as well as the diagnosis of bipolar disorder, NOS), the examiner is to offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder had onset in service or, is otherwise related to the Veteran's military service.

The examiner is also to offer an opinion as to whether it is at least as likely as not that any current psychiatric disorder (including the diagnosis of bipolar disorder, NOS) is either caused or aggravated by her service-connected back disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



